Citation Nr: 0733654	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-20 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a service connection claim for toxoplasmosis, right 
eye.

2.	Whether new and material evidence has been received to 
reopen service connection claims for disorders manifested 
by headaches, nausea and joint pain.

3.	Entitlement to service connection for an undiagnosed 
illness manifested by joint pain in the back, legs and 
under the breast.

4.	Entitlement to service connection for an undiagnosed 
illness manifested by headaches and dizziness.

5.	Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.

6.	Entitlement to service connection for an undiagnosed 
illness manifested by stomach pain and nausea.

7.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1986 to 
November 1991.  He is the recipient of the Southeast Asia 
Service Medal, among other commendations.  

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied service connection for an undiagnosed illness 
manifested by a variety of symptoms, PTSD, chronic fatigue 
syndrome, and a right eye disorder.  The RO issued a notice 
of the decision in June 2002, and the veteran timely filed a 
Notice of Disagreement (NOD) in February 2003.  Subsequently, 
in March 2004 the RO provided a Statement of the Case (SOC), 
and thereafter, in April 2004, the veteran timely filed a 
substantive appeal.  The RO supplied a Supplemental Statement 
of the Case (SSOC) in December 2005.

The veteran requested a videoconference hearing on this 
matter, which was held in August 2007 where the veteran 
presented as a witness before the undersigned acting veterans 
law judge.  A transcript of the hearing is of record.

Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in August 2007.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his right eye disorder claim and has 
notified him of the information and evidence necessary to 
substantiate the claim addressed in this decision; of the 
information VA failed to provide in a timely fashion, any 
resulting prejudice has been rebutted.

2.	The RO denied the veteran's service connection claims for 
toxoplasmosis, right eye, as well as service connection 
for disorders manifested by headaches, nausea and joint 
pain, in an April 1995 decision; the veteran did not 
appeal this decision.

3.	At least some of the evidence submitted since the April 
1995 RO decision, namely, the veteran's newly acquired 
service medical records (SMRs), is new and material.

4.	The veteran's SMRs bear no indication of any complaints 
of, treatment for or diagnosis of toxoplasmosis; this 
disorder became manifest many years post-service, and no 
competent medical evidence establishes any link between 
this disorder and the veteran's active service or any 
incident thereof.

5.	The veteran served on active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.

6.	Post-service medical records have noted generalized muscle 
and joint pain, arthralgia, myalgia, chronic fatigue 
syndrome, headaches and dizziness of unknown etiology.

7.	The veteran received a diagnosis of gastritis during 
active service, and symptoms associated with this 
diagnosis, to include nausea and gastro-intestinal pain, 
persisted during service; he currently has gastritis and 
said disorder has continued since his service discharge.

8.	The veteran was subjected to hostile enemy fire during his 
active service; he currently has a diagnosis of PTSD, and 
at least one medical professional has causally linked this 
disorder to the combat incident in service.


CONCLUSIONS OF LAW

1.	The April 1995 RO decision that denied the veteran's 
service connection claim for toxoplasmosis, right eye, is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.104, 20.1103 (2007).

2.	Because at least some of the evidence presented since the 
April 1995 RO decision is new and material, the service 
connection claim for toxoplasmosis, right eye, is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.104, 3.156(a) (2007).

3.	The April 1995 RO decision that denied the veteran's 
service connection claims for disorders manifested by 
headaches, nausea and joint pain is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 20.1103 
(2007).

4.	Because at least some of the evidence presented since the 
April 1995 RO decision is new and material, the service 
connection claims for disorders manifested by headaches, 
nausea and joint pain are reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 3.156(a) 
(2007).

5.	Service connection claim for toxoplasmosis, right eye, is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

6.	Service connection for an undiagnosed illness manifested 
by chronic pain of the muscles and joints, to include pain 
in the back, legs and under the breast, is warranted.  
38 U.S.C.A. § 1117 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.2, 3.317 (2007).  

7.	Service connection for an undiagnosed illness manifested 
by headaches and dizziness is warranted.  38 U.S.C.A. 
§ 1117 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.2, 3.317 
(2007).    

8.	Service connection for an undiagnosed illness manifested 
by chronic fatigue syndrome is warranted.  38 U.S.C.A. 
§ 1117 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.2, 3.317 
(2007).

9.	Service connection for gastritis, manifested by nausea and 
gastrointestinal discomfort, to include stomach pain, is 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2007).     

10.	Service connection for PTSD is warranted.  38 U.S.C.A. § 
1154 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.304, 4.125 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  As the Board has granted service 
connection for all of the veteran's claims except for the 
right eye disability claim, the Board need only discuss the 
adequacy of VCAA notice with respect to this claim.  The 
Board concludes that the October 2005 letter sent to the 
veteran by the RO adequately apprised him of the information 
and evidence needed to substantiate the claim, and that any 
presumed prejudice resulting from deficient VCAA notice has 
been rebutted.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The October 2005 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claims, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Where such an error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

In the instant case, the Board determines that the presumed 
prejudice to the veteran with respect to the deficient 
Dingess notice has been rebutted.  Specifically, the RO 
apprised the veteran of these two Dingess elements relating 
to effective date and determination of disability ratings in 
an August 2006 correspondence.  While this letter did not 
specifically pertain to the eye disorder claim instantly on 
appeal, it did provide the veteran with notice of these 
elements in general terms.  This fact, in addition, to the 
fact that the veteran partook in a Travel Board hearing in 
August 2007 after having received such Dingess notice leads 
the Board to conclude that the purpose of providing VCAA 
notice was not frustrated, i.e., providing the veteran "a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.  
Therefore, the presumption of prejudice has been rebutted.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
June 2002 RO decision that is the subject of this appeal in 
its October 2005 letter.  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing this VCAA notice together with readjudication of 
the claim, as demonstrated by the December 2005 SSOC.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  The veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but it did not solicit a 
medical opinion for the purposes of deciding his right eye 
disorder claim, apparently because the RO did not deem such 
an opinion or examination to be "necessary" to render its 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 
38 C.F.R. 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 
C.F.R. § 3.159(c)(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim if, taking into consideration all information and 
law or medical evidence (including statements of the 
veteran), there is "(1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these 4 elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra; 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).    

As explicated below, no competent evidence exists suggesting 
a possible nexus between the veteran's right eye disorder and 
any incident of service, nor is there any evidence indicating 
that the veteran incurred this eye disability during service.  
The veteran's SMRs are negative for any pertinent abnormal 
findings in this regard, and there are is no post-service 
medical or laboratory evidence showing evidence of this 
disease until many years post-service.  Under such 
circumstances, VA has no duty to obtain a medical opinion.  
See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003) (VA has no obligation to provide 
medical opinion pursuant to section 5103A(d) absent competent 
evidence that claimant's disability or symptoms are 
associated with service); see also Duenas v. Principi, 18 
Vet. App. 512, 516 (2005); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  Moreover, the Board finds that the 
evidence and information of record, in totality, provide the 
necessary information to decide the claim at issue in this 
appeal. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. New and Material Evidence

a. Law and Regulations
If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final 
and the claim will not thereafter be reopened or allowed. . . 
."  38 U.S.C.A. § 5108, however, provides an exception to 
this rule by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the appellant filed his February 2001 
claims that are the subject of this appeal before August 29, 
2001, the effective date of the current version of 38 C.F.R. 
§ 3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001"); 66 Fed. Reg. 
45620, 45620 (Aug. 29, 2001) (stating that "The amendment to 
38 C.F.R. § 3.156(a) . . . appl[ies] to any claim to reopen a 
finally decided claim received on or after August 29, 
2001").  Accordingly, the pre-2001 amended version of 38 
C.F.R. § 3.156(a) controls in the present case.  

Under the pre-August 2001 version of the regulation, "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2000).   "Material" evidence is "'relevant to and 
probative to the issue at hand'" and must be of  
"'sufficient weight or significance that there is a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome.'"  Fluker v. Brown, 5 Vet. App. 296, 298 
(1993), quoting Sklar v. Brown, 5 Vet. App. 140, 145 (1993).  
In determining whether new and material evidence exists, the 
Board must presume the credibility of the evidence.  Fluker, 
supra, at 298.  In addition, "[i]n order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence . . . must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim."  Evans v. West, 9 Vet. App. 273, 284 (1996) 
(Emphasis added).  That is, "the newly presented evidence 
need not be probative of all elements required to award the 
claim . . . but need be probative only as to each element 
that was a specified basis for that last disallowance."  Id.        

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 



b. Analysis
In April 1995 the RO, after considering private medical 
reports spanning December 1993 to March 1994, denied the 
veteran's service connection claim for toxoplasmosis, right 
eye, as well as his service connection claims for joint pain, 
headaches and nausea.  The RO supplied a notice of this 
adverse decision in May 1995, which also apprised the veteran 
of his appellate rights.  The veteran thereafter did not 
submit an NOD with that determination.  As such, the Board 
determines that the April 1995 RO decision qualifies as a 
"final" decision within the meaning of 38 U.S.C.A. § 
7105(c).  The Board, therefore, lacks jurisdiction to 
entertain the veteran's February 2001 claims for service 
connection relating to the right eye, joint pain, headaches 
and nausea, unless, pursuant to 38 U.S.C.A. § 5108 and 38 
C.F.R. § 3.156(a), he supplies new and material evidence with 
respect to these claims.

In the instant case, the post-April 1995 record reveals the 
submission of numerous VA medical records, statements by the 
veteran, Travel Board hearing testimony, and newly acquired 
service records.  The Board determines that at least some of 
this evidence, namely, the veteran's newly-located service 
records, constitutes new and material evidence.  These 
reports "bear[] directly and substantially upon the specific 
matter[s] under consideration," because they contain 
information about the veteran's service and any illnesses 
incurred during such active service.  They further did not 
exist on the record during or prior to the April 1995 
decision, and these reports are neither cumulative nor 
redundant of evidence already of record.  In light of this 
evidence, therefore, the Board reopens these claims.

Because the Board has reopened the claims, it must make a 
determination on the merits and "review the new evidence 'in 
the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey, 7 
Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  Part 
III addresses this issue.




III. Service Connection

a. Law & Regulations 
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Some diseases that become manifest after service "will be 
considered to have been incurred in or aggravated by service 
. . . even though there is no evidence of such disease during 
the period of service," as long as these diseases become 
manifest to a compensable degree within the applicable 
regulatory time periods.  38 C.F.R. § 3.307(a); see 38 C.F.R. 
§ 3.309.  With respect to chronic diseases, such a disease 
"must have become manifest to a degree of 10 percent or more 
within 1 year . . . from the date of separation from service. 
. . ."  38 C.F.R. § 3.307(a)(3).  Only those diseases 
enumerated in 38 C.F.R. § 3.309(a) qualify as "chronic" for 
the purposes of the regulation, and those do not include 
toxoplasmosis of the eye.  38 C.F.R. §§ 3.307(a), 3.309(a).  
Additionally, the veteran must have served 90 days or more 
during a war period or after December 31, 1946.  38 C.F.R. § 
3.307(a)(1).

Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998) (Emphasis in original); accord Cotant v. Principi, 17 
Vet. App. 116, 133 (2003); Savage, 10 Vet. App. at 495-96 
(noting that § 3.303(b) provides a "substitute way of 
showing in-service incurrence and medical nexus") (Emphasis 
in original); see 38 C.F.R. § 3.303(b) ("Chronicity and 
continuity").  It provides that "[w]ith chronic disease 
shown as such in service . . . subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b); accord Savage, 
supra, at 495 (noting that a veteran may employ § 3.303(b) 
"when the evidence demonstrates: (1) that the veteran had a 
chronic disease in service, or during an applicable 
presumption period . . . and (2) that the veteran presently 
has the same condition").  This does not mean "that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date."  
38 C.F.R. § 3.303(b).  It does mean, however, that in order 
to demonstrate the existence of a chronic disease in service, 
the record must reflect "a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'"  38 C.F.R. § 3.303(b).  
Further, "[w]hen the disease identity is established . . . 
there is no requirement of evidentiary showing of 
continuity."  38 C.F.R. § 3.303(b).  However, "[c]ontinuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim."  38 C.F.R. § 3.303(b).    

Undiagnosed Illnesses
Service connection for disability due to undiagnosed 
illnesses is granted if the evidence demonstrates that 
veteran (1) is a "Persian Gulf veteran"; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combinations of illnesses manifested by one or 
more signs or symptoms; (3) which became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. § 1117 (2002); 38 C.F.R. § 
3.317 (2007); Gutierrez v. Principi, 19 Vet. App. 1, 6-7 
(2004).

The term "Persian Gulf veteran" means a veteran who served 
on active service in the Southwest Asia theater of operations 
during the Persian Gulf War, which began August 2, 1990.  38 
C.F.R. §§ 3.2(i), 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

During the pendency of this appeal, Congress amended the 
statutes pertaining to compensation for disabilities 
occurring in Persian Gulf War veterans, which took effect on 
March 1, 2002.  38 U.S.C.A. §§ 1117, 1118; Veterans Education 
and Benefits Expansion Act of 2001, Public Law 107-103, 115 
Stat. 976 (2001).  Among other revisions, the amendment 
changed the term "chronic disability" to "qualifying 
chronic disability" and included an expanded definition of 
this new term, to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  The Board will analyze the 
veteran's Persian Gulf War undiagnosed illness claim under 
this revised criteria.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification. "Chronic" means a disability existing for six 
months or more, or a disability that exhibits intermittent 
episodes of improvement and worsening over a six-month 
period. Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisystem illnesses include, but are not limited to, (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  A chronic disability resulting from an 
undiagnosed illness must be rated using evaluation criteria 
from the VA's Schedule for Rating Disabilities (Rating 
Schedule) for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar.

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military service in Southwest Asia in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or that which occurred 
after the veteran departed from the Southwest Asia theater of 
operations and the onset of the illness, or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; accord 
Gutierrez, 19 Vet. App. at 7 ("Manifestations of 
undiagnosded illnesses are presumed service connected unless 
there is affirmative evidence that an undiagnosed illness was 
not incurred in service or was instead caused by a 
supervening condition").

In addition, competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  Competent medical evidence may also 
mean statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
Espititu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

PTSD
In order for a veteran to establish service connection for 
PTSD he must offer proof of: (1) a current medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current PTSD symptoms and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); accord Sizemore v. Principi, 18 Vet. 
App. 264, 269 (2004); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  38 C.F.R. § 4.125(a), which governs diagnosis of 
mental disorders, requires a diagnosis to conform to 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) or to be supported by the findings on the examination 
report, and if it does not, the report must be returned to 
the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).  Where a current diagnosis of PTSD exists, the 
sufficiency of the claimed in-service stressor is presumed, 
however, credible evidence that the claimed in-service 
stressor actually occurred is also required.   Sizemore, 
supra.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
accord Stone v. Nicholson, 480 F.3d 1111, 1113 (Fed. Cir. 
2007) (noting that "in order for a veteran to be able to 
show service-connection for an injury using only lay 
evidence, the veteran must have engaged in combat with the 
enemy"); Sizemore, 18 Vet. App. at 270.  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that a veteran personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99; accord Sizemore, supra, at 272.  This may 
be established through "recognized military citations or 
other supportive evidence."  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is unrelated to combat, then the 
veteran's testimony alone does not suffice to establish the 
occurrence of the alleged stressor; instead, the veteran must 
corroborate his testimony by credible supporting evidence.  
See Stone, 480 F.3d at 1114 (finding no error in Board 
determination that a non-combat veteran's "own statements 
cannot serve as 'corroboration' of the facts contained in 
those statements"); Sizemore, 18 Vet. App. at 270; Cohen, 10 
Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 396 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Because the question of whether the veteran was exposed to a 
stressor in service is a factual one, VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); accord Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (noting that the Board is not bound to 
accept a veteran's uncorroborated account of his active 
service experiences or medical opinions based on those 
accounts).  Corroboration of every detail of a claimed 
stressor, including personal participation, is not required, 
and independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002); see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 
(1997).  In addition, any service department records must 
support, not contradict, the veteran's testimony regarding 
the non-combat stressor.  Doran, 6 Vet. App. at 289.

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

b. Factual Background
Except for a notation of abnormal skin manifested by mild 
acne and a scar on the left heel, the veteran's July 1986 
Report of Medical Examination for Enlistment reflects a 
normal clinical evaluation of all other systems, to include 
the eyes, musculoskeletal system, upper and lower 
extremities, gastro-urology system, and a normal psychiatric 
examination.  In his accompanying Report of Medical History, 
the veteran did not indicate that he had any nervous trouble 
of any sort, depression or excessive worry, painful or 
swollen joints, frequent or severe headaches, eye trouble, or 
stomach trouble or indigestion.  He did report that he wore 
glasses or contact lenses.  

A September 1987 Screening Note of Acute Medical Care 
indicates that the veteran had a possible chest wall strain, 
as manifested by tenderness in twisting.  

A May 1989 Chronological Record of Medical Care reflects that 
the veteran had headaches and diarrhea, dizziness and chills 
for one day.  At this time, the examiner assessed him as 
having a viral syndrome.  Similarly, in April 1990, the 
veteran complained of dizziness and nausea with soft stool 
for a few hours.  The clinician concluded that the veteran 
was dehydrated.  

Other service records disclose that the veteran served as a 
wheel vehicle repairman in the Persian Gulf from January 1991 
to June 1991.      

As reflected in a December 1988 Screening Note of Acute 
Medical Care, the veteran had nausea and vomiting.  The 
examiner diagnosed him with gastritis.  

In a letter from the veteran to his wife dated January 1991 
he described how missiles had been shot down and how "the 
first day the war started I was woke up at 2:37 in the 
morning and was told to get into MOPP [Mission Oriented 
Protective Posture] which you can imagine what that felt 
like."    

An August 1991 SMR indicates that the veteran had nausea, 
headache and diarrhea with sore throat for three days.  

In a December 2000 letter to the veteran, a representative 
from the Office of the Secretary of Defense, charged with 
investigating the demolition of chemical agent munitions at 
Khamisiyah, Iraq on March 10, 1991, indicated that "some 
Gulf War veterans may have been exposed to a very low level 
of chemical agent resulting from this demolition."  The 
representative acknowledged that the veteran's unit had been 
near this location from March 10, 1991 through March 13, 
1991, and further apprised the veteran that "you may, 
indeed, have been exposed to very low levels of chemical 
agent for a brief period of time (less than 3 days) after the 
demolition."           

A March 2001 VA medical note conveys that the veteran had 
severe fatigue and chronic severe joint pain.  In addition, 
the VA examiner diagnosed the veteran with PTSD from combat 
trauma.  As reflected in July 2001 and August 2001 VA medical 
records, the veteran received diagnoses of PTSD, GERD and 
chronic pain.  

In his December 2001 PTSD Questionnaire, the veteran 
described two stressful incidents that had occurred during 
his active service in the Persian Gulf, namely, that on or 
about January 15, 1991 in Daharain, Saudi Arabia, he 
encountered scud missile fire, approximately 200 yards from 
his unit.  The veteran had been awakened at approximately 
2:30 in the morning to sirens warning of such attack, and he 
received orders to wear the MOPP suit.  He described a 
chaotic scene of soldiers crying and vomiting in their masks.  
The second event, which occurred somewhere between mid-March 
to mid-April 1991 on the interstate between KKMC, Saudi 
Arabia and the forward unit of the Iraqi demilitarized zone, 
involved an allied soldier stepping on a land mine at a 
checkpoint where his convoy had stopped.  The explosion 
rocked his vehicle.   

A December 2001 private medical report by D.L.N., Ph.D., 
contains a diagnosis of PTSD.  Other December 2001 VA medical 
reports indicate that the veteran had a history of reflux 
disease, gastritis and headaches, as well as PTSD.  The 
veteran reported that during his active service, he took 
nerve agent protection tablets, was exposed to missile fire 
and had gastro-intestinal distress.  X-rays of the shoulders, 
hips and knees revealed no significant abnormalities.   

In January 2002, the veteran continued to have diagnoses of 
GERD and gastritis.  At this time he complained of knee joint 
pain.  In February 2002, a VA clinician diagnosed the veteran 
with chronic fatigue syndrome of unknown etiology and another 
VA clinician diagnosed him with toxoplasmosis, right eye, 
which the veteran had initially been diagnosed with in 1994.  
In another February 2002 VA medical examination report, the 
veteran stated that he felt continuous fatigue, joint pain 
and abdominal pain, which had commenced in 1992.  He also 
conveyed that he had headaches beginning in 1993 or 1994, as 
well as nausea, upper breast pain and dizziness.  After a 
physical examination, the clinician diagnosed the veteran 
with chronic fatigue syndrome, chronic gastritis and PTSD.        

A March 2002 VA neuropsychological examination report noted 
the veteran's arthralgia, myalgia and lower extremity 
weakness as well as gastritis, toxoplasmosis and PTSD.  He 
reported being subjected to missile attacks during his active 
service.  A July 2002 VA medical report indicates that the 
veteran had PTSD, GERD and recurrent abdominal discomfort, 
and a December 2002 VA medical note lists Gulf War Syndrome, 
GERD and chromic pain as problem issues.    

In his February 2003 NOD, the veteran again described an in-
service stressor consisting of a chemical attack, which 
required his unit to engage in MOPP 4.  The scene was chaotic 
and soldiers were crying hysterically.  He reiterated that he 
first received a diagnosis of toxoplasmosis, right eye, after 
service in 1994, but insisted that this disorder may be 
associated with Persian Gulf War service.  

A VA medical report from January 2003 conveys that the 
veteran had arthralgias and myalgias of unknown etiology.  In 
February 2003, the veteran's wife authored a letter, wherein 
she described that the veteran had joint and muscle pain, 
fatigue, stomach pains, headaches, and mood swings.  She 
indicated that such symptoms commenced upon his return from 
the Gulf War.

An April 2003 VA record documents the veteran's complaints of 
chronic pain, and a July VA medical record discloses that the 
veteran had chronic pain and GERD.  An August 2003 VA medical 
report affirms that the veteran continued to have gastritis.   
A September 2004 VA note conveyed that the veteran's chronic 
fatigue was stable.  VA Medical notes spanning July 2003 to 
July 2007 confirm the veteran's PTSD diagnosis.  

As reflected in a January 2004 VA Progress Note, the veteran 
had PTSD and arthralgias of unknown etiology.  The clinician 
determined that he "has multiple unexplained [symptoms] - 
many of his [symptoms] are more likely than not related to 
his Gulf War experience and subsequent long-terms illness 
will prevent him from resuming full time employment."  In a 
February 2004 VA medical record, the clinician noted that the 
veteran had Gulf War Syndrome, with generalized arthralgia 
and myalgia.    

As noted in February 2005 VA medical records, the veteran had 
chronic pain syndrome, of unclear etiology, as well as 
myalgia.  In a July 2005 VA medical record, the veteran 
reported having painful joints of an unclear etiology.

The veteran described his in-service stressful events in an 
October 2005 correspondence.  He recalled that on 
approximately January 15, 1991, officials directed him to 
MOPP 4 after sirens had warned of a scud missile attack.  The 
veteran recounted that other soldiers were crying and the 
scene appeared chaotic.  Prior to affixing his mask, the 
veteran felt a burning sensation in his throat and nose.  He 
stated that the scud missile hit approximately 200 yards from 
his base in Daharain, Saudi Arabia.  In another incident, 
occurring approximately between March 1, 1991 and April 30, 
1991, the veteran stated that while in a convoy between Saudi 
Arabia and Iraq, he witnessed a soldier outside the vehicle 
step on a land mine.     

In his January 2006 statement, the veteran indicated that he 
experienced pain daily, and as reflected in a February 2006 
VA medical note, the veteran complained of muscle pain, which 
the examiner assessed as a muscle disease or syndrome.  April 
2006 VA medical reports similarly document the veteran's 
ongoing muscle pain of unknown etiology, as well as his 
history of right eye toxoplasmosis, diagnosed in 1994.  At 
this time, he had no headaches, nausea, diarrhea, vomiting, 
or any joint swelling.  He was assessed as having 
toxoplasmosis, muscle disease or syndrome and choric pain 
syndrome.     

At his August 2007 Travel Board hearing, the veteran 
testified that he first began to feel symptoms of what he 
called, Gulf War illness, not very long after he returned 
from the Gulf War.  Hearing Transcript at 3.  He estimated 
that at some point in 1992 he began to feel sore muscles in 
the extremities.  Hearing Transcript at 3.  The veteran's 
wife indicated that the veteran received diagnoses of 
toxoplasmosis and depression with irritability in 1994 and 
1995, and Gulf War Syndrome in 2001 or 2003, and 
gastroesophageal reflux disease (GERD) in 2003.  Hearing 
Transcript at 4, 7, 10, 14.  She also conveyed that a 
physician had informed her that the veteran's Gulf War 
Syndrome more likely than not prevented him from resuming 
full time employment.  Hearing Transcript at 8.  The veteran 
stated that in 2002 a VA examiner diagnosed him with chronic 
fatigue syndrome.  Hearing Transcript at 9.  The veteran 
stated that he incurred headaches during service after having 
received a chemical vaccination, as did many of his fellow 
soldiers.  Hearing Transcript at 12, 13.  He also described 
how his unit had exposure to chemical weapons, such as Sarin 
and Cyclosarin, which had floated over his location for more 
than three days.  Hearing Transcript at 13.  The veteran 
indicated his belief that such chemical exposure caused his 
right eye disorder, which also had residual scarring.  
Hearing Transcript at 14, 15, 16.  During his active service 
in 1991, the veteran stated that his unit had received 
missile fire, and he wondered if he would get hit.  Hearing 
Transcript at 21.                     

An August 2007 correspondence from S. Medical Clinic 
indicates that it had no records for the veteran, as it had 
destroyed all records of treatment prior to 2000.

c. Discussion
The Board determines that the evidence preponderates in favor 
of the veteran's service connection claims for generalized 
pain in the joints and muscles, headaches and dizziness, and 
chronic fatigue syndrome under the theory of undiagnosed 
illnesses.  In particular, the veteran qualifies as a Persian 
Gulf War veteran within the meaning of 38 C.F.R. § 
3.317(d)(1), as he served on active duty in the Southwest 
theater of operations after August 2, 1990.  Additionally, 
medical personnel have been unable to attribute the veteran's 
pain, fatigue or headache symptoms to any known clinical 
diagnosis or diagnoses, as reflected in February 2002, 
January 2003 and January 2004 VA medical reports.  These 
symptoms additionally, in the Board's judgment, have 
manifested to a degree of 10 percent of more within the 
applicable presumptive period, which expires in December 
2011.  Accordingly, service connection for undiagnosed 
illnesses manifested by chronic pain of the joints and 
muscles, chronic fatigue syndrome, and headaches and 
dizziness, is granted. 

The Board determines that the evidence weighs against the 
veteran's service connection claim for an "undiagnosed" 
illness manifested by stomach pains and nausea, but concludes 
that the evidence weighs in favor of this claim on a the 
basis of direct incurrence and continuity of symptomatology.  
Specifically, as reflected in the veteran's December 1988 
SMR, the veteran complained of nausea and gastrointestinal 
discomfort, which the examiner diagnosed as manifestations of 
gastritis, and in August 1991, he reported having similar 
symptoms.  The veteran has continued to have such symptoms 
since his service discharge and the diagnosis of gastritis 
persists currently, as noted in his August 2003 VA medical 
report.  Accordingly, while the Board may not grant service 
connection based on an "undiagnosed" illness, as medics 
have positively identified this disorder as gastritis 
manifested by nausea, vomiting and stomach pains, service 
connection for this disorder based on direct incurrence and 
continuity of symptomatology is granted.    

The evidence weighs in favor of the veteran's PTSD claim, as 
well.  A multitude of VA medical reports demonstrate that the 
veteran has been diagnosed with PTSD.  Additionally, the 
Board determines that the veteran engaged in combat with the 
enemy, as defined by 38 C.F.R. § 3.304 and VAOPGCPREC 12-99.  
Specifically, he consistently and credibly has described over 
years the event of January 1991, where he was awakened in the 
morning by scud missile sirens warning of an attack.  The 
veteran's contemporaneous letter to his wife describing this 
incident dated January 1991 corroborates this account of a 
direct attack, and said event, where he encountered hostile 
fire from an enemy foe, constitutes combat service and is 
consistent therewith.  The Board therefore accepts the 
veteran's account that such an in-service stressor occurred.  
In addition, at least one VA examiner in March 2001 has 
attributed the veteran's current PTSD to his combat trauma.  
Accordingly, having satisfied all the requirements of service 
connection for this disorder, the claim for PTSD is granted.  

The Board determines that the evidence preponderates against 
the veteran's right eye disability claim.  Specifically, the 
veteran's SMRs are negative of any complaints of, treatment 
for or diagnosis of toxoplasmosis, which weighs against in-
service incurrence.  Additionally, the veteran first became 
diagnosed with this disorder in 1994, some three years post-
service.  The Board may, and will, consider in its assessment 
of a service connection claim the passage of a lengthy period 
of time wherein the veteran has not complained of the malady 
at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  Also, the Board comments that 
toxoplasmosis does not fall on the exclusive list of chronic 
presumptive diseases under 38 C.F.R. § 3.309, however, even 
assuming that it did, the first diagnosis of this malady 
admittedly occurred in 1994, which falls outside a one-year 
presumptive period for chronic disorders.  Further, service 
connection for this eye disorder as an "undiagnosed 
illness" is unavailable, as medics have identified and 
specifically diagnosed this abnormality as toxoplasmosis, 
rather than characterizing it as a symptom that "cannot be 
attributed to any known clinical diagnosis," as contemplated 
by 38 C.F.R. § 3.317(a)(1)(ii).  Accordingly, service 
connection for this claim must be denied.  


IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection is not warranted for the veteran's right eye 
disorder.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for toxoplasmosis, right eye, is denied.

Service connection for an undiagnosed illness manifested by 
chronic pain of the muscles and joints, to include pain in 
the back, legs and under the breast, is granted.

Service connection for an undiagnosed illness manifested by 
neurological symptoms, to include headaches and dizziness, is 
granted.

Service connection for gastritis, manifested by nausea and 
gastrointestinal discomfort, to include stomach pain, is 
granted.  

Service connection for an undiagnosed illness manifested by 
chronic fatigue syndrome is granted.

Service connection for PTSD is granted.



____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


